ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Bonkers Girls Company                        )      ASBCA No. 61504
                                             )
Under Contract No. W91GEU-07-C-0129          )

APPEARANCE FOR TIIE APPELLANT:                      Mr. Ali A. Hammoodi


                                                                                               I
                                                     Owner

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    CPT Jeremy D. Burkhart, JA
                                                     Trial Attorney

               ORDER OF DISMISSAL FOR FAILURE TO PROSECUTE

       By Order dated May 21, 2018, appellant was directed, within 21 days, to respond to
the government's motion to dismiss for lack of subject matter jurisdiction or show cause
why the appeal should not be dismissed for failure to prosecute. The Board received no
response from appellant. Appellant likewise had failed to respond to an earlier Board order.
Accordingly, this appeal is dismissed with prejudice under Board Rule 17.

      Dated: June 28, 2018



                                                    dministrative Judge
                                                   Chairman
                                                   Armed Services Board
                                                 · of Contract Appeals

 I concur                                        I concur




RICHARD SHACKLEFORD                              OWEN C. WILSON
Administrative Judge                             Administrative Judge
Vice Chairman                                    Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals




                                                                                               i
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61504, Appeal of Bonkers Girls
Company, rendered in conformance with the Board's Charter.

       Dated:




                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2